





CITATION:
R. v. Wills, 2011
          ONCA 468



DATE:  20110706



DOCKET: C48195



COURT OF APPEAL FOR ONTARIO



Moldaver, Simmons and Rouleau JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Richard Charles Wills



Appellant



Richard Wills, in person

Delmar Doucette, amicus curiae

Michal Fairburn, for the respondent



Heard and released orally: June 15, 2011

On appeal from conviction by Justice Michelle Fuerst of the
          Superior Court of Justice, sitting with a jury, dated October 31, 2007.



ENDORSEMENT



[1]

The appellant appeals from his conviction for first
    degree murder. The trial was conducted before Fuerst J. and a jury. It lasted
    for approximately 18 months.

[2]

The charge against the appellant related to the death
    of Ms. Linda Mariani, a woman with whom the appellant had been romantically
    involved for some years.

[3]

On June 7, 2002, the appellant turned himself in to the
    police and revealed that Ms.
Marianis
body was
    in his basement and had been there since mid-February of that year. In his
    testimony at trial, he claimed that she had died accidentally in a fall and
    that he had entombed her body as an act of love with a view to removing it to
    his cottage in Wasaga Beach where she had requested that she be buried.

[4]

The Crown presented a different theory, namely that Ms.
    Mariani was in the process of exiting the relationship and the appellant would
    have none of that. As a result, he decided to kill her. To that end, he bought
    a garbage pail and other supplies and planned to entomb her body after killing
    her in the hopes of escaping detection. Following Ms. Marianis death, the
    appellant took steps to mislead the police and others both as to his knowledge
    of her death and the whereabouts of her body. In addition, he tried to point
    the finger of suspicion at Ms.
Marianis
husband.

[5]

By its verdict, it is apparent that the jury rejected
    the appellants evidence and accepted the position put forward by the Crown.

[6]

The appellants
    appeal came on for hearing today. The appellant claimed he was unable to make
    submissions on account of his mental state. He provided no supporting medical
    evidence and has never provided the court with proper supporting medical evidence,
    despite having raised his alleged mental difficulties as far back as September
    2010. In the face of the appellants bald and unsubstantiated claims, we
    refused to grant his adjournment request and invited him to make submissions. He
    refused to do so, claiming that he was unable to make submissions. He was told
    by the court and amicus that this was his final opportunity to say what he
    wished in support of his appeal and he declined to make submissions.

[7]

The appeal was filed in 2007 and the appellant has appeared
    before the court many times. In his Notice of Appeal, the appellant has raised
    some 35 grounds of appeal. Some relate to evidentiary rulings; some to the
    conduct of the Crown and the trial judge; some to the charge to the jury; and
    others relate to the overall fairness of the trial. Some of the grounds allege ineffective
    assistance of counsel but the appellant has not filed any material to support
    his allegations despite being advised of this courts protocol for doing so.  Accordingly, the grounds relating to
    ineffective assistance must fail.

[8]

The appellant has not filed written submissions
    regarding any of the grounds of appeal raised. Ms. Fairburn on behalf of the
    Crown has filed a factum and done her best to address the various issues
    advanced by the appellant in his Notice of Appeal. We have reviewed her factum
    which includes excerpts from the trial proceedings and various rulings made by
    the trial judge. We have also reviewed other aspects of the record in
    preparation for todays appeal. Having done so, we do not propose to address
    the various grounds on an individual basis. Suffice it to say that we can
    detect no errors in the evidentiary or other rulings that would warrant
    appellate intervention, nor can it be said that the appellant did not receive a
    fair trial.

[9]

On our view of the record, the appellant viewed the
    court process with disdain and did everything he could to subvert it and make a
    mockery of the proceedings. He was not interested in receiving a fair trial or
    indeed any trial. His strategy from start to finish was to delay and obstruct
    the course of justice and derail the trial if possible. To that end, he hired
    and fired lawyers at will; he engaged in obstructive trial tactics that turned
    the trial process into an 18-month ordeal; he brought on countless motions that
    were largely devoid of merit and in many instances, frivolous and vexatious; he
    engaged in appalling courtroom antics and he did his best at every turn to bait
    the trial judge into declaring a mistrial or committing reversible error.

[10]

Fortunately, the learned trial judge saw through the
    appellants strategy and was able to rise above it. Although she was firm when
    necessary, and correctly so, she treated the appellant with respect and dignity
    throughout and did everything in her power to ensure that he received a fair
    trial. This took admirable restraint on her part for which she is to be commended.

[11]

As indicated, we are satisfied that the trial judges
    rulings on process were fair to both sides and her evidentiary rulings, which
    were largely discretionary in nature, disclose

no reversible error. Her
    charge was a model of clarity, fairness and balance and we are satisfied that
    the jury was properly equipped to carry out its duty.

[12]

In our view, the verdict is entirely reasonable and
    amply supported by the evidence. There has been no miscarriage of justice here.
    As we have said, the appellant received a fair trial and we see no basis for
    appellate intervention.

[13]

Accordingly, the appeal is dismissed.


Signed:           M. J.
    Moldaver J.A.

Janet
    Simmons J.A.

Paul
    Rouleau J.A.


